                                          Case 2:19-cv-01213-JAD-DJA Document 55 Filed 05/21/21 Page 1 of 2



                                      1   JEROME R. BOWEN, ESQ.
                                          Nevada Bar No. 004540
                                      2   BOWEN LAW OFFICES
                                          9960 W. Cheyenne Avenue, Suite 250
                                      3   Las Vegas, Nevada 89129
                                          Telephone: (702) 240-5191
                                      4   Facsimile: (702) 240-5797
                                          twilcox@lvlawfirm.com
                                      5   Counsel for Plaintiff
                                          The Learning Center, Inc.
                                      6
                                      7                                 UNITED STATES DISTRICT COURT
                                      8                                          DISTRICT OF NEVADA
                                      9   THE LEARNING CENTER, INC., a Nevada
                                          corporation,
                                     10                                                        Case No.: 2:19-cv-01213-JAD-DJA
                                                               Plaintiff,
9960 W. Cheyenne Avenue, Suite 250
(702) 240-5191 Fax (702) 240-5797




                                     11   v.
                                                                                            STIPULATION AND (PROPOSED)
                                     12   HARTFORD CASUALTY INSURANCE ORDER FOR EXTENSION OF
     Las Vegas, Nevada 89129




                                          COMPANY dba THE HARTFORD; DOES I BRIEFING SCHEDULING ON PENDING
        Conquistador Plaza
  BOWEN LAW OFFICES




                                     13   t h r o u g h X , i n c l u s i v e ; a n d R O E MOTIONS (SECOND EXTENSION)
                                          CORPORATIONS I through V, inclusive,
                                     14
                                                                  Defendants                                   ECF No. 55
                                     15
                                     16
                                                  Plaintiff The Learning Center, Inc. and defendant Hartford Casualty Insurance Company
                                     17
                                          stipulate as follows:
                                     18
                                                  1. On April 15, 2021, Hartford filed two motions, a motion for summary judgment (ECF 52)
                                     19
                                          and a motion in limine to exclude plaintiff expert Charles Grigsby (ECF 51).
                                     20
                                                  2. Plaintiff’s opposition to the motion in limine is due May 21, 2021 and its opposition to the
                                     21
                                          motion for summary judgment is due June 1, 2021 pursuant to stipulation and order of April 26,
                                     22
                                          2021 (ECF 54).
                                     23
                                                  3. The parties attended a Mediation for May 12, 2021 before the Hon. Carl W. Hoffman
                                     24
                                          (Ret.) and have a reached a resolution based upon some contingencies.
                                     25
                                                  4. The parties wish to relieve plaintiff of the obligation to file oppositions to the motions
                                     26
                                          until the final settlement documentation can be executed. Accordingly, they request that the due
                                     27
                                          dates for plaintiff’s oppositions be reset to:
                                          Case 2:19-cv-01213-JAD-DJA Document 55 Filed 05/21/21 Page 2 of 2



                                      1          a. Motion in Limine: May 27, 2021, with any reply due June 3, 2021.
                                      2          b. Motion for Summary Judgment: June 1, 2021, with any reply due June 8, 2021 - stands
                                      3
                                          DATED: May 21, 2021
                                      4
                                                                                      BULLIVANT HOUSER BAILEY PC
                                      5
                                      6
                                                                                      By: /s/ Andrew B. Downs, Esq.
                                      7                                                   Andrew B. Downs, Esq.
                                                                                          Nevada Bar No. 8052
                                      8                                                   101 Montgomery Street, Suite 2600
                                                                                          San Francisco, CA 94104
                                      9
                                     10                                               Attorneys for Defendant Hartford Casualty
                                                                                      Insurance Company
9960 W. Cheyenne Avenue, Suite 250
(702) 240-5191 Fax (702) 240-5797




                                     11
                                          DATED: May 21, 2021
                                     12
     Las Vegas, Nevada 89129
        Conquistador Plaza
  BOWEN LAW OFFICES




                                     13                                               BOWEN LAW OFFICES

                                     14
                                     15                                               By: /s/ Jerome R. Bowen, Esq.
                                                                                          Jerome R. Bowen, Esq.
                                     16                                                   Nevada Bar No. 4540
                                                                                          9960 W. Cheyenne Ave., Ste. 250
                                     17                                                   Las Vegas, NV 89129

                                     18
                                                                                      Attorneys for Plaintiff The Learning Center, Inc
                                     19
                                     20                                               ORDER

                                     21                   IT IS SO ORDERED.
                                          25th
                                     22          Dated this ___ day of May, 2021.

                                     23                                              _________________________________
                                                                                     U.S. District Judge Jennifer A. Dorsey
                                                                                      ______________________________
                                     24                                              Dated:DISTRICT
                                                                                      U.S.  May 25, 2021
                                                                                                       COURT JUDGE/
                                                                                      U.S. MAGISTRATE JUDGE
                                     25
                                     26
                                     27
                                                                                    Page 2 of 2
